DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-14, 16-19, 21, 22, 24-34, 36, 38-40, 42-46, 48-51, 53-60, 62, 64-72, 74, 75, 77-80, 82-89 and 93 have been canceled. Therefore, claims 1, 2, 15, 20, 23, 35, 37, 41, 47, 52, 61, 63, 73, 76, 81, 90-92 and 94-105 are currently pending in this application. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statement, filed on 07/26/2021 and 07/28/2021 have been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.
Reasons for Allowance

The remarks and amendments filed on July 26, 2011 were fully considered and entered into the application. 
In regards to obviousness-type double patenting rejection of claims 1, 2, 23, 25, 35, 37, 41, 47, 52, 61, 63, 72, 77, 80, 81, 90, 91, 92 and 94 over claims 1-9, 19 and 20 of U.S. Patent No. 10,752,584 the rejection is withdrawn in view of the amendments filed on July 26, 2011. 
In regards to the objections to claims 73, 76, and 95-101 the objection is withdrawn in view of the amendments filed on July 26, 2021. 
Therefore, claims 1, 2, 15, 20, 23, 35, 37, 41, 47, 52, 61, 63, 73, 76, 81, 90-92 and 94-105 are ALLOWED.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00 AM- 4:30 PM.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/Kamal A Saeed/
Primary Examiner, Art Unit 1626